PER CURIAM.
We affirm the final judgment, including that portion dismissing Appellant’s statutory mechanic’s lien count for failure to join the owner of the liened property. As to that count, Appellant sought to foreclose a lien on the fee interest joining only a tenant, the contracting party, notwithstanding that the count was posed against the interest of the owner. Appellant did not seek to impose a lien upon the tenant’s leasehold interest by the count in question. Where the owner’s property securing a lien is in jeopardy, the owner is a necessary and proper party to the foreclosure. See McGuire v. Consolidated Elec. Supply, Inc., 329 So.2d 411 (Fla. 4th DCA 1976); Diversified Mortgage Investors v. Benjamin, 345 So.2d 392 (Fla. 3d DCA 1977); North Dade Plumbing, Inc. v. La Salle Bldg. Corp., 114 So.2d 707 (Fla. 3d DCA 1959).
STONE and SHAHOOD, JJ., and RAMIREZ, JUAN, Jr., Associate Judge, concur.